THE THIRTEENTH COURT OF APPEALS

                                    13-20-00067-CV


Ahmad Zabihian, New World Car Nissan, Inc. d/b/a World Car Hyundai, and New World
                          Car Imports - San Antonio, Inc.
                                         v.
Hyundai Motor America and Roger Beasley Imports, Inc. d/b/a Roger Beasley Hyundai -
                                 New Braunfels


                                    On Appeal from the
                       438th District Court of Bexar County, Texas
                         Trial Court Cause No. 2013-CI-20011


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

September 2, 2021